DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” 
Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Response to Amendment
	In view of the amendment filed 01/07/2022:
Claims 1, 3, 5, and 6 are pending.
Claims 2, 5, and 7 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US20070075459), and further in view of Zhou (CN106863811).
Regarding claim 1, Reynolds teaches a device (Abstract: stereolithography apparatus) capable of automatically replacing screen mechanism for light curing 3D printer ([0081] Figures 24 through 31 illustrate the sequence of steps involved in automated offloading of a completed build and supporting platform and in completing a second build… unattended platform swap by which a second build can occur) a resin tank (vat 20; Figures 24 through 31) and a worktable (subassembly 22; Figure 3) mounted on the resin tank, and further comprising a screen mechanism ([0081] Figures 24 through 31 illustrate the sequence of steps involved in automated offloading of a completed build and supporting platform and in completing a second build… unattended platform swap by which a second build can occur), wherein the screen mechanism comprises a screen exchanging assembly (auto offload cart 120; Figures 24 through 31) and a sliding assembly (see modified Figure 25 below), the screen exchanging assembly is mounted on the sliding assembly (see 123 and 125 on 120 in Figure 25) and achieves exchanges of screens through the sliding assembly ([0081] Cart 120 has telescoping arm segments 123 and eft and right (see left and right movement indicated by arrow in Figure 25 and front movement by arrow in Figure 26) exchange through the guide rail assembly;
wherein each movable screen device comprises Z-axis columns mounted on the guide rail assembly (see z-axis column for auto offload cart 120 in Figure 25 and z-axis columns on each side of 85 in modified Figure 8). However, Reynolds fails to teach wherein each movable screen device comprises a second screw centrally penetrating the columns, a motor connected with the second screw, a fixed plate mounted on the columns, cantilever beams symmetrically mounted on two sides of the fixed plate, and a screen mounted on the cantilever beams.
In the same embodiment taught by Reynolds, the screen mechanism comprises an elevator assembly for supporting and releasably retaining a screen, wherein the elevator assembly comprises a second screw (lift screw 85; Figure 8) centrally penetrating the columns (see modified Figure 8 below), a motor (motor 91; Figure 8) connected with the second screw, a fixed plate (elevator attachment bracket 23; Figures 3 and 8) mounted on the columns, cantilever beams symmetrically mounted on two sides of the fixed plate (frame 24; Figure 3), and a screen (support platform 30; Figure 2) mounted on the cantilever beams. The elevator 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each movable screen device of Reynolds to comprise a second screw centrally penetrating the columns, a motor connected with the second screw, a fixed plate mounted on the columns, cantilever beams symmetrically mounted on two sides of the fixed plate, and a screen mounted on the cantilever beams, as taught by the elevator assembly of Reynolds, for the benefit of automating the removal and replacement of screens.
However, modified Reynolds fails to teach wherein the guide rail assembly comprises a slipway mounted on one side of the worktable, two first guide rails symmetrically mounted on the slipway, a first screw mounted at a center line of the slipway and two second guide rails symmetrically mounted on the worktable, the first guide rails and the second guide rails are horizontally or vertically arranged, and each Z-axis column is mounted at the two first guide rails. 
In the same field of endeavor pertaining to a stereolithography device with a platform removal mechanism, Zhou teaches wherein the guide rail assembly comprises a slipway (horizontal plate 17; Figure 6) mounted on one side of the worktable (vertical plate 8; Figure 6) , two first guide rails (second chute 18 and chute on 17 to the left of screw 25; Figure 6) symmetrically mounted on the slipway, a first screw (screw rod 25; Figure 6) mounted at a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the guide rail assembly of modified Reynolds to comprise a slipway mounted on one side of the worktable, two first guide rails symmetrically mounted on the slipway, a first screw mounted at a center line of the slipway and two second guide rails symmetrically mounted on the worktable, as taught by Zhou, for the benefit of increasing worker safety and the convenience of removing printed products.

    PNG
    media_image1.png
    546
    549
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    735
    551
    media_image2.png
    Greyscale


Regarding claim 3, Reynolds modified with Zhou teaches the device capable of automatically replacing screen mechanism for light curing 3D printer according to claim 2. However, Reynolds modified with Zhou fails to teach wherein the cantilever beam is L-shaped, and one side of the cantilever beam is fixed to the fixed plate while the other side thereof is fixed to a lower surface of the screen.
In the same embodiment taught by Reynolds, the screen mechanism comprises an
elevator assembly for supporting and releasably retaining a screen, wherein the cantilever
beam (frame 24; Figure 3) of the elevator assembly is L-shaped (frame 24 and elevator forks 25; Figure 3), and one side of the cantilever beam is fixed to the fixed plate (elevator attachment
bracket 23; Figure 3) while the other side thereof is fixed to a lower surface of the screen
([0054] forks 25 for supporting platform 30; see 25 and30 in Figure 9). The elevator assembly of
Reynolds allows for an automated removal and replacement of screens ([0052] latch 36 works

platform for automated installation and removal of the platform once the build has been
completed and the elevator has been lifted from the vat).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to modify the cantilever beam of modified Reynolds to be
L-shaped, and one side of the cantilever beam to be fixed to the fixed plate while the other side
thereof to be fixed to a lower surface of the screen, as taught by the elevator assembly of
Reynolds, for the benefit of automating the removal and replacement of screens, as discussed
in claim 2.
Regarding claim 6, Reynolds modified with Zhou teaches the device capable of automatically replacing screen mechanism for light curing 3D printer according to claim 1. Reynolds teaches the device further comprising a scraper (recoater blade 42; Figure 4) mounted on the second guide rails (tracks 49 and 50; Figure 4), wherein the scraper is located above the screen (see platform 30 below 44 in Figures 12-14).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al.
(US20070075459) and Zhou (CN106863811), and further in view of Shi et al. (DE202016107506).
Regarding claim 5, Reynolds modified with Zhou teaches the device capable of automatically replacing screen mechanism for light curing 3D printer according to claim 1. However, Reynolds fails to teach wherein the worktable is a marble platform.

the material of the frame of the printing platform”; pg. 3 line 10). A marble platform increases
motion stability to ensure movement accuracy and flatness between the movement axes
(“Motion stability becomes more stable in operation to ensure the movement accuracy
between the X-axis, the Y-axis and the Z-axis and the flatness between the three axis, so that
the accuracy of 3D printing is significantly improved”; pg. 3 line 12-14).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to modify the worktable to be a marble platform, as
taught by Shi, for the benefit of increasing motion stability to ensure movement accuracy and
flatness between the movement axes.

Response to Arguments
Applicant's arguments filed 01/07/2022, regarding Reynolds teaching a different way of changing (replacing) a new platform from the present invention (see top of pg. 6 to pg. 7), have been fully considered but they are not persuasive. The limitation of claim 1 does not structurally differentiate between a sliding assembly and telescoping mechanism, where a telescoping mechanism also contains a sliding motion. 
The structural limitation in claim 1 does not require that the two platforms be located on the worktable simultaneously. In the case of Reynolds, both platforms are mounted onto the worktable but at different times.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743